LATTIMORE, J.
Conviction in district court of Stephens county of receiving and concealing stolen property; punishment, five years in the penitentiary.
The record contains but one bill of exceptions by which, complaint’is made of the refusal of the learned trial judge to instruct the jury that there was no evidence tending to show that the alleged stolen car was received by the defendant, Barnes, in Stephens county, and for this reason he should be acquitted of receiving and concealing said property.- We cannot agree with this contention. The automobile in question was found in Palo Pinto county not far from the line of Stephens county under circumstances supporting the conclusion of the jury that same had been received or concealed by appellant. The car had been materially changed in its parts when found. It was at or near a place where other cars had been dismantled, and tools for use in such operations were there found. A handkerchief bearing appellant’s initials was also found at said place in the pocket of a suit of overalls. The officers watched until appellant with some others came to the place where the car was found, and it is in evidence that, when appellant’s party discovered the tracks of the officers’ car and saw the officers themselves, they fled ■ over rocks and down hills and through brush in such manner as compelled them to abandon one car and to lose the contents of the other car. It is in testimony that on the nigh(; the car in question was stolen appellant was in the vicinity of the car at Caddo, Stephens county.
We have examined each of the special charges, and also the exceptions to the main charge of the court, and are of opinion there appears no transgression of the rules of law or of the rights of the appellant in the refusal of the special charges or in the language and terms of the charge as given.
The judgment will be in all things affirmed.
MORROW, P. J., absent.